       Case 1:20-cv-10832-AT-SN Document 167 Filed 05/10/21 Page 1 of 2




                                         May 10, 2021

VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT)(SN) (S.D.N.Y.)

Dear Judge Netburn:

        We write on behalf of Defendants Ripple Labs Inc., Bradley Garlinghouse, and Christian
A. Larsen (collectively, “Defendants”), pursuant to Part I.G of the Court’s Individual Practices,
and with the consent of the SEC, to request that the deadline for Defendants’ response to the
SEC’s May 7, 2021 letter be extended two business days from Wednesday, May 12, 2021 to
Friday, May 14, 2021.

        Ordinarily, Defendants’ response would be due on Wednesday, May 12, 2021.
Defendants respectfully request an additional two business days to fully respond to the SEC’s
letter. This is Defendants’ first request for an extension of time. Defendants sought the SEC’s
consent by email on May 7, 2021, and received it later that day.

Respectfully submitted,

/s/ Michael K. Kellogg                           /s/ Mary Jo White
Michael K. Kellogg                               Mary Jo White
(mkellogg@kellogghansen.com)                     (mjwhite@debevoise.com)
Reid M. Figel                                    Andrew J. Ceresney
Gregory M. Rapawy                                Lisa Zornberg
Collin R. White                                  Christopher S. Ford
Eliana Margo Pfeffer*                            Joy Guo
KELLOGG, HANSEN, TODD, FIGEL,                    DEBEVOISE & PLIMPTON LLP
& FREDERICK PLLC                                 919 Third Avenue
Sumner Square                                    New York, NY 10022
1615 M Street, NW, Suite 400                     +1 (212) 909-6000
Washington, DC 20036
+1 (202) 326-7900

                            Attorneys for Defendant Ripple Labs Inc.
       Case 1:20-cv-10832-AT-SN Document 167 Filed 05/10/21 Page 2 of 2


Hon. Sarah Netburn
May 10, 2021
Page 2

/s/ Matthew C. Solomon                          /s/ Martin Flumenbaum
Matthew C. Solomon                              Martin Flumenbaum
(msolomon@cgsh.com)                             (mflumenbaum@paulweiss.com)
Alexander J. Janghorbani                        Michael E. Gertzman
Lucas Hakkenberg                                Meredith Dearborn
Samuel Levander                                 Justin D. Ward
CLEARY GOTTLIEB STEEN &                         Kristina A. Bunting
HAMILTON                                        PAUL, WEISS, RIFKIND, WHARTON &
2112 Pennsylvania Avenue NW                     GARRISON LLP
Washington, DC 20037                            1285 Avenue of the Americas
+1 (202) 974-1680                               New York, NY 10019
                                                +1 (212) 373-3000
Attorneys for Defendant Bradley
Garlinghouse                                    Attorneys for Defendant Christian A.
                                                Larsen




*Not Admitted in the District of Columbia; practice supervised by members of the firm.
